Name: Council Implementing Regulation (EU) NoÃ 74/2014 of 28Ã January 2014 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs
 Date Published: nan

 29.1.2014 EN Official Journal of the European Union L 26/1 COUNCIL IMPLEMENTING REGULATION (EU) No 74/2014 of 28 January 2014 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) The Council considers that one entity should be removed from the list of natural and legal persons, entities or bodies set out in Annex III to Regulation (EU) No 204/2011. (3) Annex III to Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following entity is deleted from the list of natural and legal persons, entities or bodies set out in Annex III to Regulation (EU) No 204/2011: Libyan Housing and Infrastructure Board (HIB). Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 58, 3.3.2011, p. 1.